    Case 18-31754-5-mcr          Doc 395 Filed 05/01/19 Entered 05/01/19 16:33:36                           Desc
                                   Main Document     Page 1 of 7



                                                                       Hearing Date: May 8, 2019
                                                                       Hearing Time: 11:00 a.m.
                                                                       Hearing Location: Syracuse, NY

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                                             )
In re:                                                                       )
                                                                             )   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                             )   18-31754 (main case)
Atlas Health Care Linen Services Co., LLC,                                   )   18-31753
Alliance Laundry & Textile Service, LLC,                                     )   18-31755
Alliance Laundry and Textile Service of Atlanta, LLC, and                    )   18-31756
Alliance LTS Winchester, LLC                                                 )
d/b/a Clarus Linen Systems1,                                                 )   18-31757
                                                                             )
                                                Debtors.                     )   Chapter 11 Cases
                                                                             )   Jointly Administered
                                                                             )


              DEBTOR’S RESPONSE TO UPSTATE NEW YORK BAKERY
            DRIVERS AND INDUSTRY PENSION FUND’S OBJECTIONS TO
            (1) THE ASSUMPTION, ASSIGNMENT AND TRANSFER OF AN
           ASSIGNED CONTRACT; AND (2) THE ASSERTED CURE AMOUNT



         Debtor Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems (the

“Debtor”), by and through its undersigned counsel, hereby files this Response to Upstate New

York Bakery Drivers and Industry Pension Fund’s (“Upstate”) Objections to (1) The

Assumption, Assignment and Transfer of an Assigned Contract; and (2) The Asserted Cure

Amount [Dkt. No. 366] (the “Objection”), and respectfully sets forth as follows:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone); Atlas Health Care
Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service, LLC
d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus
Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
(“Winchester”).

                                                                                                            3340603.1
Case 18-31754-5-mcr         Doc 395 Filed 05/01/19 Entered 05/01/19 16:33:36               Desc
                              Main Document     Page 2 of 7



                                       BACKGROUND

       1.      On December 19, 2018 (the “Petition Date”), the Debtor and four affiliates filed

separate, voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the Court,

commencing their chapter 11 cases (the “Chapter 11 Cases”). The Debtor remains in possession

of its assets and continues to operate its business as a debtor in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. On December 20, 2018, the Bankruptcy Court

entered orders authorizing the joint administration of the Chapter 11 Cases pursuant to Rule

1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

       2.      The Debtor is the operator of linen rental and commercial laundry facilities

located in Buffalo and Syracuse, New York.

                                     A. The Pension Plan

       3.      Upstate is the sponsor of a multi-employer employee benefit plan (the “Pension

Plan”) within the meaning of the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. § 1001, et seq. (“ERISA”). 29 U.S.C. § 1002(3) and 1002(37).

       4.      The Debtor has certain obligations to make contributions to the Pension Plan

pursuant to a pre-petition Collective Bargaining Agreement with Teamster Local Union 294 (the

“CBA”) that covers certain of its employees employed at the Buffalo and Syracuse facilities.

       5.      On February 26, 2018, Upstate’s counsel sent a Notice and Demand for

Withdrawal Liability Payments to the Debtor advising the Debtor that Upstate deemed the

Debtor withdrawn from the Pension Plan effective January 29, 2018 due to the Debtor’s failure

to submit the required employer contributions. The withdrawal liability was calculated at that

time to be $1,600,751.




                                                2
                                                                                           3340603.1
Case 18-31754-5-mcr        Doc 395 Filed 05/01/19 Entered 05/01/19 16:33:36               Desc
                             Main Document     Page 3 of 7



       6.      On or about July 24, 2018, Upstate’s counsel sent a further Notice informing the

Debtor that Upstate would commence litigation without further warning if the withdrawal

liability was not paid.

       7.      On November 1, 2018, Upstate’s counsel sent a letter to the Debtor advising that,

as a result of the Debtor’s good faith effort to become current in its contribution obligations

under the Pension Plan, counsel would recommend that Upstate rescind the Debtor’s withdrawal

liability status. Upon information and belief, the Debtor’s withdrawal liability status was

rescinded and the Debtor was reinstated as a participant under the Pension Plan.

                                       B. The Asset Sale

       8.      On March 13, 2019, the Debtor and its affiliate, Centerstone, filed the Motion by

Debtors Centerstone Linen Services, LLC d/b/a Clarus Linen Systems and Atlas Health Care

Linen Services Co. d/b/a Clarus Linen Systems for Orders (A) (i) Authorizing the Sale of

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests and

Encumbrances, Subject to the Terms of the Asset Purchase Agreement and Subject to Higher

and/or Better Offers; (ii) Authorizing and Approving the Form of a Certain Asset Purchase

Agreement With Linen Newco LLC;          and (iii) Authorizing the Debtors to Consummate All

Transactions    Related to the Proposed Sale; (B) Approving Bidding Procedures and Other

Related Relief; and (C) Authorizing the Debtors to Assume Certain Executory Contracts and

Unexpired Leases and Assign Such Contracts and Leases to Purchaser Linen Newco LLC (the

“Sale Motion”). The Debtor and Centerstone seek to sell substantially all of their assets located

in New York State pursuant to the Sale Motion.

       9.      On March 20, 2019, the Debtor served a Notice of Assumption and Assignment

on approximately 325 non-debtor parties to executory contracts and unexpired leases, including

                                                 3
                                                                                          3340603.1
Case 18-31754-5-mcr         Doc 395 Filed 05/01/19 Entered 05/01/19 16:33:36                Desc
                              Main Document     Page 4 of 7



Upstate, in connection with the Sale Motion. The Notice of Assumption and Assignment (the

“Notice”) contains a list of all the Debtor’s and Centerstone’s executory contracts and unexpired

leases, as well as a proposed cure amount for each contract and lease. As no prospective

purchaser has yet identified specific contracts or leases which it seeks to have assigned to it

under section 365(b)(1)(A) of the Bankruptcy Code, the Notice of Assumption and Assignment

did not identify any such contracts or leases as being assumed by the Debtor or Centerstone.

       10.     On April 24, 2019, Upstate filed the Objection and asserts that (i) the Pension

Plan is entitled to receive payment of a $2,079,681.00 withdrawal liability claim (the

“Withdrawal Liability Claim”) upon the assumption and assignment of the CBA and Pension

Plan to the purchaser of the Debtor’s assets and (ii) the Debtor is unable to provide adequate

assurance of future performance of the Pension Plan as required by section 365(b)(1)(C) of the

Bankruptcy Code.

                                             DISCUSSION

       11.     The Bankruptcy Code provides in relevant part: “If there has been a default in an

executory contract or unexpired lease of the debtor, the trustee may not assume such contract or

lease unless, at the time of assumption of such contract or lease, the trustee-- (A) cures, or

provides adequate assurance that the trustee will promptly cure.” 11 U.S.C. 365(b)(1)(A).

       12.     The term “default” is not defined in the Bankruptcy Code but Courts in the

Second Circuit have held “default” to mean “failure to perform or fulfill some obligation or duty

imposed by law or contract.” In re Metromedia Fiber Network, Inc., 335 B.R. 41, 49 (Bankr.

S.D.N.Y. 2005). Thus, in order for the Debtor to be obligated to pay a cure amount before

assuming the Pension Plan, it must relate to a default under the Pension Plan.




                                                4
                                                                                            3340603.1
Case 18-31754-5-mcr         Doc 395 Filed 05/01/19 Entered 05/01/19 16:33:36                  Desc
                              Main Document     Page 5 of 7



       13.     The Debtor respectfully submits, however, that the Withdrawal Liability Claim

does not constitute a pre-petition default required to be cured by the Debtor upon assumption of

the CBA and Pension Plan under section 365(b)(1)(A) of the Bankruptcy Code.           The Second

Circuit has noted that “withdrawal liability does not derive from the collective bargaining

agreement but from [ERISA] and that reliance on § 365 of the Bankruptcy Code would appear to

conflict with [ERISA’s] provision, 29 U.S.C. § 1383(a), (e), that withdrawal occurs when an

employer ‘permanently ceases all covered operations under the plan’.” Trustees of Amalgamated

Ins. Fund v. McFarlin’s, Inc., 789 F.2d 98, 104 n.2 (2d Cir. 1986).

       14.     The Withdrawal Liability Claim does not currently exist, and will not exist, until

the Debtor closes the sale of its assets and ceases to be a contributing member of the Pension

Plan. Although the Debtor’s withdrawal liability will be established during the post-petition

period, the resulting Withdrawal Liability Claim will be deemed a pre-petition unsecured claim.

Id. at 103-04. The Withdrawal Liability Claim, therefore, is a pre-petition claim, not a pre-

petition default, for purposes of section 365(b)(1)(A) of the Bankruptcy Code and is not required

to be cured in connection with the assignment of the Pension Plan to the successful bidder.

       15.     Furthermore, Upstate has not cited a single bankruptcy case in support of its

position that withdrawal liability arising under ERISA must be cured before the Pension Plan can

be assumed and assigned. Upstate, therefore, has failed to meet its burden to establish that a pre-

petition default has occurred with regard to the Withdrawal Liability Claim that would give rise

to the need to cure. In re Rachels Indus., Inc., 109 B.R. 797, 802 (Bankr. W.D. Tenn. 1990)

(“proof of the amount of any monetary default is the ultimate responsibility of the non-bankrupt

party”).




                                                5
                                                                                            3340603.1
Case 18-31754-5-mcr          Doc 395 Filed 05/01/19 Entered 05/01/19 16:33:36                Desc
                               Main Document     Page 6 of 7



       16.     Upstate also seeks to hold the assignee of the Pension Plan (the successful bidder

for the Debtor’s assets) liable for the withdrawal liability under a theory of successor liability.

Upstate cites section 4204 of ERISA and Tsareff v. Manweb Servs., 794 F.3d 841, 843 (7th Cir.

2015) in support of its position that the Debtor has not complied with ERISA requirements to

become exempt from withdrawal liability after an asset sale. See Objection, ¶¶ 17-20. This

might be true outside of the bankruptcy context; however, section 363(f) of the Bankruptcy Code

allows for the sale of assets to be free and clear of liens, claims and encumbrances, including

withdrawal liability claims. See, In re Ormet Corp., No. 13-10334 (MFW), 2014 Bankr. LEXIS

3071, at *8 (Bankr. D. Del. July 17, 2014) (concluding that “the Congressional policy favoring

multi-employer pension plans expressed in ERISA and MPPAA does not trump the express

provisions of the Bankruptcy Code permitting the sale of the Debtor’s assets free and clear of the

Trust’s successor liability claim”).

       17.     Finally, the Debtor anticipates that it will be able to provide adequate assurance of

future performance under the Pension Plan once it has determined the successful bidder for the

purchase of its assets following the expiration of the Bid Deadline on May 2, 2019 and the

conclusion of the Auction on May 6, 2019.

       WHEREFORE, based on the foregoing, the Debtor respectfully requests that the Court

enter an order overruling the Objection, and granting such other and further relief as the Court

deems just and proper.




                                                 6
                                                                                            3340603.1
Case 18-31754-5-mcr     Doc 395 Filed 05/01/19 Entered 05/01/19 16:33:36        Desc
                          Main Document     Page 7 of 7



Dated: May 1, 2019                   BOND, SCHOENECK & KING, PLLC
       Syracuse, New York

                               By:           /s/ Camille W. Hill
                                     Stephen A. Donato, Bar Roll No. 101522
                                     Camille W. Hill, Bar Roll No. 501876
                                     Andrew S. Rivera, Bar Roll No. 700712
                                     Office and Post Office Address:
                                     One Lincoln Center
                                     Syracuse, New York 13202
                                     Tel: (315) 218-8000
                                     Fax: (315) 218-8100
                                     Email: sdonato@bsk.com
                                              chill@bsk.com
                                              arivera@bsk.com

                                     Counsel to the Debtors and Debtors in Possession




                                        7
                                                                                3340603.1
